     Case 1:17-cr-00034-JRH-BKE Document 349 Filed 04/24/20 Page 1 of 8
                                                                                    r'iLED
                                                                            U.S. DISTRICT COURT
                                                                               AUGUSTA OiV.
                    IN   THE UNITED      STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA                    20APR2i+ AHli--57
                                   AUGUSTA DIVISION

                                                                           CLERK
                                            ★
UNITED STATES OF AMERICA
                                            *


                                            -k
      V,                                               CR 117-034
                                            -k


                                            -k
REALITY    WINNER




                                      ORDER




      Defendant          Reality     Winner        seeks        relief     under      the

"compassionate release" provision of 18 U.S.C. § 3582(c)(1)(A).

The government opposes the motion.                  Upon due consideration, the

Court denies Winner's request for relief.

      Winner pled guilty to a violation of 18 U.S.C. § 793(c),

willful         retention    and      transmission         of     national     defense

information, on June 26, 2018.                   While Winner faced a statutory

maximum of ten years, and an advisory sentencing guideline range

of   87    to    108. months,      the   Court      accepted     the     parties'    Rule

11(c)(1)(C)       plea    agreement, in          which the      parties agreed to a

sentence of 63 months.             Winner is currently incarcerated at FMC

Carswell, a federal medical prison for women in Fort Worth, Texas.

Her expected release date is November 23, 2021.
      Case 1:17-cr-00034-JRH-BKE Document 349 Filed 04/24/20 Page 2 of 8



       The    compassionate       release ' provision       of    §    3582(c) (1) (A)

provides      a   narrow   path    for    a   defendant   in "extraordinary             and

compelling circumstances" to leave prison early.                           Prior to the

passage of the First Step Act, only the Director of the Bureau of

Prisons ("BOP") could file a motion for compassionate release in

the    district court.         The      First Step Act modified            18    U.S.C. §

3582(c)(1)(A) to allow a defendant to move a federal district court

for    compassionate       release,       but   only   "after     [she]         has   fully

exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant's behalf or

the lapse of 30 days from the receipt of such a request by the

warden of the defendant's facility, whichever is earlier."                               In

this case. Winner states that she submitted a written request to

the Warden of FMC Carswell on April 8, 2020, but she filed the

instant motion only two days later.               Because she has not given the

Warden and the BOP an opportunity to review                      her petition for

release, the present motion before the Court is simply premature.

        Despite Winner's contentions to the contrary, neither the

statute nor case law creates any special exception to the mandatory

language that the BOP essentially must be given at least thirty

days to consider any request for compassionate release.                           See Ross

V. Blake,           U.S.     , 136 S. Ct. 1850, 1856 (2016) (finding that

courts       cannot   ignore      the    mandatory     language       of    the       Prison

Litigation        Reform Act's exhaustion         statute   even to accommodate
    Case 1:17-cr-00034-JRH-BKE Document 349 Filed 04/24/20 Page 3 of 8



special    circumstances).            This       waiting    period        is    appropriate

because    the   BOP   is    better    positioned        to      assess    an   individual

inmate's present circumstances.                  In the context of the COVID-19

pandemic, where the BOP has implemented policies and proactive

measures    to     protect    the     health      and    safety      of    its     prisons'

populations,^ and where the Attorney General has directed the BOP

to "immediately maximize appropriate transfers to home confinement

     . where COVID-19 is materially affecting operations,                                  the

expertise    and    informed     assessment         of     the    BOP     should     not    be

heedlessly omitted from the process. Accord United States v. Raia,

Case No. 20-1033 (3d Cir. Jan. 3, 2020), TVn. Opinion of Apr. 8,

2020, Doc. 25, at 8 (stating that "[g]iven BOP's shared desire for

a safe and healthy prison environment, . . . strict compliance

with § 3582(c)(1)(A)'s exhaustion requirement takes on added - and

critical - importance" in connection with the COVID-19 pandemic).




1   (See generally Gov't Response in Opp'n to Def.'s Mot. for
Compassionate       Release,    Doc.     345,       at     6-10    and     sources    cited
therein.)

2  Memorandum from the Attorney General to the Director of Bureau
of    Prisons,    dated    Apr.    3,    2020,    available    at
https://www.justice.qov/file/126661/download (last visited Apr.
23, 2020).  See also Memorandum from the Attorney General to the
Director of Bureau of Prisons, dated Mar. 26, 2020, available at
https://www.justice.gov/file/1262731/download (last visited Apr.
23, 2020) ("I am hereby directing you to prioritize the use of
your various statutory authorities to grant home confinement for
inmates seeking transfer in connection with the ongoing COVID-19
pandemic.).
                                             3
     Case 1:17-cr-00034-JRH-BKE Document 349 Filed 04/24/20 Page 4 of 8



Upon due consideration of the foregoing, Defendant's motion for

compassionate release is premature and must be denied.

      That said, the Court will comment on the merits of Winner's

bid for compassionate release.           A district court may reduce a term

of imprisonment, upon consideration of the factors set forth in 18

U.S.C. § 3553(a), if it finds that "extraordinary and compelling

reasons     warrant    such   a    reduction"    and    that   such    reduction    is


"consistent     with    applicable      policy      statements    issued    by     the

[United      States]     Sentencing          Commission."         18     U.S.C.     §

3582(c)(1)(A).          Congress       did    not    define    what     constitutes

"extraordinary and compelling circumstances" other than to express

that "[r]ehabilitation of the defendant alone" is insufficient.

See 28 U.S.C. § 994(t).           Rather, Congress instructed the Sentencing

Commission to promulgate the "criteria to be applied and a list of

specific examples" of extraordinary and compelling reasons.                       Id.

      The existing policy statement of the Sentencing Commission,

adopted before passage of the First Step Act, provides that in

addition to the existence of extraordinary and compelling reasons,

the defendant must not present a danger to the safety of any other

person or the community.           U.S.S.G. § lBl.13.      The application notes

to   this    policy     statement      list     three    specific      examples     of

extraordinary and compelling reasons to consider reduction of a

defendant's sentence under § 3582(c)(1)(A): (1) medical condition;

(2) advanced age; and (3) family circumstances. Id. n.I(A)-(C).
   Case 1:17-cr-00034-JRH-BKE Document 349 Filed 04/24/20 Page 5 of 8



Winner essentially concedes that she does meet the criteria for

any of these categories since she resorts to the catch-all category

of application note 1(D).        This fourth category provides: "As

determined by the Director of the Bureau of Prisons, there exists

in the defendant's case an extraordinary and compelling reason

other than, or in combination       with," the    aforementioned    three

categories.    Id. n.l(D) (emphasis added).      Despite the emphasized

language. Winner insists that after the passage of the First Step

Act, the Court may now determine whether an extraordinary or

compelling reason for reduction in sentence exists independent of

the BOP's assessment.    The Court disagrees.

     Winner's contention in this regard is not without support.

Some courts have determined that the First Step Act signaled an

intent from Congress that district courts may now consider whether

extraordinary and compelling reasons for compassionate release

exist other than those delineated in U.S.S.G. § 131.13 n.l.             See

United States v. Brown,         F. Supp. 3d      , 2019 WL 4942051, *4

(S.D. Iowa    Oct. 8, 2019) (holding that the        district court now

assumes the same discretion as the BOP Director when it considers

a compassionate release motion); United States v. Fox, 2019 WL

3046086, at *3 (D. Me. July 11, 2019) ("I treat the previous BOP

discretion to identify other extraordinary and compelling reasons

as assigned now to the courts."); United States v. Beck, 2019 WL

2716505 (M.D.N.C. June 28, 2019); United States v. Cantu, 2019 WL
      Case 1:17-cr-00034-JRH-BKE Document 349 Filed 04/24/20 Page 6 of 8



2498923 (S.D. Tex. June 17, 2019).               These courts have held that

the    policy   statement    of   U.S.S.G. § 1B1.13        is   simply    outdated

because it assumes that compassionate release may only be granted

upon motion by the Director of the BOP.             See, e.g., Beck, 2019 WL

2716505, at *5 ("There is no policy statement applicable to motions

for compassionate release filed by defendants under the First Step

Act.").

       These cases, however, rest upon a faulty premise that the

First Step Act somehow rendered the Sentencing Commission's policy

statement       an   inappropriate        expression      of    policy.      This

interpretation, and it appears to be an interpretation gleaned

primarily from the salutary purpose expressed in the title of

Section     603(b)   of    the    First   Step    Act,3   contravenes     express

Congressional intent" that the             Sentencing Commission, not the

judiciary, must determine what constitutes an appropriate use of

the "compassionate release" provision.              See 28 U.S.C. § 944 (t).

Indeed, § 3582(c)(1)(A) as amended by the First Step Act still

reguires courts to abide by "applicable policy statements issued

by the Sentencing Commission."              See 18 U.S.C. § 3582(c)(1)(A).

Accordingly, this         Court   will follow      the    policy   statement in

U.S.S.G. § 1B1.13 and deny Winner's motion because she does not

meet the specific examples of extraordinary and compelling reasons



3 Section 603(b) of the First Step Act is titled "Increasing the
Use and Transparency of Compassionate Release."
    Case 1:17-cr-00034-JRH-BKE Document 349 Filed 04/24/20 Page 7 of 8



and the Director of the BOP has not determined that circumstances


outside of these examples exist to grant her relief.                 Accord, e.g.,

United States v. Lynn, 2019 WL 3805349, at *4 (S.D. Ala. Aug. 12,

2019) ("If the policy statement needs tweaking in light of Section

603(b) [of the First Step Act], that tweaking must be accomplished

by the [Sentencing] Commission, not by the courts."); United States

V. Johns, 2019 WL 2646663 (D. Ariz. June 28, 2019); United States

V. Gross, 2019 WL 2437463 (E.D. Wash. June 11, 2019); United States

V. Heromin, 2019 WL 2411311 (M.D. Fla. June 7, 2019); United States

. Willis, 2019 WL 2403192 (D.N.M. June 7, 2019); United States v.
V




Shields, 2019 WL 2359231 (N.D. Calif. June 4, 2019) (stating that

there is no "authority for the proposition that the Court may

disregard guidance provided by the Sentencing Commission where it

appears that such          guidance   has    not    kept   pace   with   statutory

amendments").


       Finally, even if the Court were to conclude that the First

Step   Act   gave     it    discretion      to     consider   what    constitutes

extraordinary       and    compelling       circumstances     outside     of   the

Sentencing Commission's policy statement, Winner would not be

afforded the relief she seeks.           Winner has not carried the burden

of demonstrating that her specific medical conditions under the

particular conditions of confinement at FMC Carswell place her at
   Case 1:17-cr-00034-JRH-BKE Document 349 Filed 04/24/20 Page 8 of 8



a risk substantial enough to justify early release.^             In fact, the

Court is constrained to observe that Winner is in a medical prison,

which is presumably better equipped than most to deal with any

onset of COVID-19 in its inmates.            See United States v. Clark,

2020 WL 1557397, at *5 (M.D. La. Apr. 1, 2020)                   (noting that

compassionate release movant failed to provide evidence that "the

BOP's plan to address the [COVID-19] pandemic will not adequately

protect inmates"); United States v. Gileno, 2020 WL 1307108, at *4

(D. Conn. Mar. 19, 2020) (noting that compassionate release movant

failed to show that "the plan proposed by the [BOP] is inadequate

to manage the pandemic within [movant's] correctional facility, or

that    the   facility   is   specifically   unable     to   adequately   treat

[movant]").       In short, even if the Court had discretion in this

matter.       Winner   has    not   demonstrated   an    extraordinary      and

compelling reason to reduce her sentence.

        Upon the foregoing. Defendant Reality Winner's motion for

compassionate release (doc. 341) is DENIED.

        ORDER ENTERED at Augusta, Georgia, this                 day of April,

2020.




                                           J. RAWbAL HALL/ CHIEF JUDGE
                                          UNITED STATES DISTRIc/ COURT
                                          SOUTHERN    DISTRICT OF GEORGIA



^ The Court would be remiss not to point out Winner's incongruous
complaint that she is at greater risk because of the preventative
measures undertaken by the prison in response to COVID-19.
